Citation Nr: 0617607	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


REMAND

The veteran served on active duty from May 1958 until April 
1960.  The appellant is the veteran's widow, and she is 
claiming entitlement to compensation under 38 U.S.C.A. § 
1151.  Specifically, the appellant contends that blood 
transfusions given to the veteran following surgery at the 
VAMC in Miami resulted in hepatitis and kidney problems which 
led to the veteran's death.  

From a review of the record, it appears that further 
development is needed before a decision can be made on the 
appellant's claim.  First, pertinent medical records have not 
been associated with the claim's file.  Secondly, the Board 
finds that a current VA medical opinion is necessary to make 
a decision on the claim.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  The RO should obtain all records of VA 
treatment at the San Juan VAMC and Ponce Outpatient 
Clinic since January 2001.  All records obtained 
should be associated with the claim's folder.  

2.  The RO should ask the appellant to provide the 
address of the facility at which the veteran died, 
identified on the death certificate as Renal Center 
Estrella Street, as well as the certifying 
physician, Dr. Jorge F. Grillasen.  The RO should 
obtain records from the above and associate them 
with the claim's file.  

3.  After the VA and private medical records 
described above have been obtained, the RO should 
forward the veteran's claim's file for review and 
request that the medical examiner provide an 
opinion as to the following:
a)  Does the record reflect that the veteran 
incurred hepatitis or any other kidney disease as 
the result of blood transfusions at the Miami VAMC 
in November 1990.  
b) Is it at least as likely as not (50 percent 
probability or more), that the veteran's death was 
proximately caused by or accelerated by 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department of Veterans' Affairs in 
furnishing hospital care, medical or surgical 
treatment, or examinations; or
c) Is it at least as likely as not, that the 
veteran's death was due to or accelerated by an 
event which occurred during VA treatment and which 
was not reasonably foreseeable? 

All opinions and conclusions expressed must be 
supported by a complete rationale in a report. 

4.  Following completion of the above, the RO 
should adjudicate the claim for DIC.  If the 
determinations remain adverse to the appellant, the 
RO should issue a Supplemental Statement of the 
Case and allow the appellant an appropriate period 
of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).




_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


